711 N.W.2d 74 (2006)
474 Mich. 1098
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Frank BRENNAN, Defendant-Appellant.
Docket No. 127872. COA No. 250288.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the November 30, 2004 *75 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.